Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“Notably, the Office Action consistently alleged the pin 58 taught by Roth to read on the rocker arm recited in a number of claims. Applicant respectfully submits the rocker arm recited in amended claim I is distinguishable from the pin 58. Furthermore, Applicant respectfully submits the above-recited features of amended claim I provide structural distinctions over Roth such that claim 1 is novel over that reference. Accordingly, for at least those reasons, withdrawal of the rejection of claim 1 is respectfully requested.”

However, in view of the newly amended claim, Examiner has adjusted the rejection of the previous Office Action with a different interpretation. Roth shows the linkage system (52, 54, 58, 60, 64) includes a first linkage having a rocker arm (structure between 54 and 52, see annotated Fig. 2 below) pivotally coupled to the main frame (12) (See Para. 18) at one end thereof (See Fig. 1, Num. 52) and pivotally coupled to a connecting link (64) at another end thereof arranged opposite the one end (See Fig. 2, Num. 54), wherein the connecting link directly contacts the plunger (42), wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 below) is separate from the at least one crank arm (56) and extends from the main frame (12) to the connecting link (64), and wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 below) has a fixed length. (length of structure between 54 and 52 has fixed length) (actuator 50 extends and retracts slidably along this structure’s  fixed length to engage crank arm 56). Therefore, Claim 1 is rejected.


    PNG
    media_image1.png
    586
    738
    media_image1.png
    Greyscale


Applicant additionally states:

“Notably, the Office Action consistently alleged the pin 58 taught by Roth to read on the control arm recited in a number of claims. Applicant respectfully submits the control arm recited in amended claim 14 is distinguishable from the pin 58. Furthermore, Applicant respectfully submits the above-recited features of amended claim 14 provide structural distinctions over Roth such that claim 14 is novel over that reference. Accordingly, for at least those reasons, withdrawal of the rejection of claim 14 is respectfully requested.”

However, in view of the newly amended claim, Examiner has adjusted the rejection of the previous Office Action. Roth shows the linkage system (52, 54, 58, 60, 64) includes a first linkage having a control arm (structure between 54 and 52, see annotated Fig. 2 above) pivotally coupled to the main frame (12) (See Para. 18) at one end thereof (See Fig. 1, Num. 52) and pivotally coupled to a connecting link (64) at another end thereof arranged opposite the one end(See Fig. 2, Num. 54), 

    PNG
    media_image2.png
    710
    834
    media_image2.png
    Greyscale


Applicant additionally states:

“Notably, the Office Action consistently alleged the pin 58 taught by Roth to read on the rocker arm recited in a number of claims. Applicant respectfully submits the rocker arm recited in amended claim 20 is distinguishable from the pin 58. Furthermore, Applicant respectfully submits the above-recited features of amended claim 20 provide structural distinctions over Roth such that claim 20 is novel over that reference. Accordingly, for at least those reasons, withdrawal of the rejection of claim 20 is respectfully requested.”

However, in view of the newly amended claim, Examiner has adjusted the rejection of the previous Office Action. Roth shows the linkage system (52, 54, 58, 60, 64) includes a first linkage having a rocker arm (structure between 54 and 52, see annotated Fig. 2 above) pivotally coupled to the main frame (12) (See Para. 18) at one end thereof (See Fig. 1, Num. 52) and pivotally coupled to a connecting link (64) at another end thereof arranged opposite the one end (See Fig. 2, Num. 54), wherein the connecting link (64) directly contacts the plunger (42), wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) is separate from the at least one crank arm (56) and extends from the main frame (12) to the connecting link (64), and wherein the rocker arm is not extendable or retractable (length of structure between 54 and 52 (excluding actuator 50) has fixed length, ie: this length does not extend/retract, actuator 50 extends and retracts slidably along this structure’s fixed length) (See Para. 18). Therefore, Claim 20 is rejected.

Applicant additionally states:

“Each of claims 12 and 13 includes independent claim 1 as a base claim and thereby12 Response to Otlice Action dated September [. 202t) Docket No.: DEE05-40425Dee Ref. No.: P26949-USincorporates the features of that claim. Applicant respectfully submits amended claim 1 is novel and non-obvious over Roth. Therefore, Applicant respectfully submits claims 12 and 13 are also novel and non-obvious over Roth. For at least that reason, withdrawal of the rejection of claims 12 and 13 is respectfully requested. Additional arguments specific to claims 12 and 13 are held in abeyance without prejudice or admission to any assertion made in the Office Action to expedite prosecution.” 

However, in view of the newly amended claims, Examiner has adjusted the rejections of the previous Office Action. As stated above, Claim 1 is rejected. As such the, Claims 12 and 13 are rejected.

Drawings
The drawings were received on 10/12/2020.  These drawings are acceptable. As such, the drawing objections of the previous office action are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, 10-11, 14, 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20050056165A1, herein referred to as Roth.
Regarding Claim 1, Roth discloses a harvesting machine, comprising: a main frame (12); a drive mechanism (40) coupled to the main frame (See Para. 18), the drive mechanism having at least one crank arm (56) that is rotatable about a crank arm axis (See Para. 18); a plunger (42) movable along a longitudinal axis in a compression chamber between a de- stroked position and a stroked position that is located rearward of the de-stroked position along the longitudinal axis (See Para 16-17); a linkage system (52, 54, 58, 60, 64) that couples the plunger (42) to the main frame (12) (See Para. 18), wherein the linkage system (52, 54, 58, 60, 64) includes a first linkage having a rocker arm (structure between 54 and 52, see annotated Fig. 2 below) pivotally coupled to the main frame (12) at one end thereof (See Fig. 1, Num. 52) and pivotally coupled to a connecting link (64) at another end thereof arranged opposite the one end (See Fig. 2, Num. 54), wherein the connecting link (64) directly contacts the plunger (42), wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 below) is separate from the at least one crank arm (56) and extends from the main frame (12) to the connecting link (64), and wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 below) has a fixed length (length of structure between 54 and 52 (excluding actuator 50) has fixed length) (actuator 50 extends and retracts slidably along this structure’s fixed length); and at least one link (54) that couples the linkage system (52, 54, 58, 60, 64) to the at least one crank arm (56), wherein a position of the plunger (42) along the longitudinal axis is controlled at least in part by the linkage system (52, 54, 58, 60, 64), and wherein a position of the linkage system (52, 54, 58, 60, 64) is controlled by at least one of a position of the at least one crank arm (56) about the crank arm axis and a length of the at least one link (See Para 18)(See Para. 24)(See Claim 1).

    PNG
    media_image1.png
    586
    738
    media_image1.png
    Greyscale

Regarding Claim 2, Roth discloses the harvesting machine of claim 1, wherein the at least one link (54) has a fixed length such that the position of the linkage system (52, 54, 58, 60, 64) is controlled by the position of the at least one crank arm (56) about the crank arm axis (See Para. 18).


Regarding Claim 4, Roth discloses the harvesting machine of claim 2, wherein the at least one link (54) is pivotally coupled to the at least one crank arm (56) and to at least one of the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) and the connecting link (64) of the first linkage.

Regarding Claim 5, Roth discloses the harvesting machine of claim 4, wherein the linkage system (52, 54, 58, 60, 64) includes a second linkage (See Fig. 2,  forward side linkage of num. 60) having a second rocker arm (60) coupled to the first rocker arm (structure between 54 and 52, see annotated Fig. 2 above) and pivotally coupled to the main frame (12) and a second connecting link (See Fig. 2, rearward side linkage of num. 60) pivotally coupled to the second rocker arm (60) that is configured to interface with the plunger (42).

Regarding Claim 6, Roth discloses the harvesting machine of claim 5, wherein the at least one link (54) includes a first link (left side of 54) and a second link (right side of 54), and wherein the at least one crank arm (56) includes a first crank arm (forward side of 56) and a second crank arm (rearward side of 56) (See Fig. 2).

Regarding Claim 7, Roth discloses the harvesting machine of claim 6, wherein the first link (forward side of 54) is pivotally coupled to the first crank arm (forward side of 56) and to each of the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) and the connecting link (64) of the first linkage, and wherein the second link (rearward side of 54) is pivotally coupled to the second crank arm (rearward side of 56) and to each of the second rocker arm (60) and the second connecting link of the second linkage (See Fig. 2, rearward side linkage of num. 60).

Regarding Claim 8, Roth discloses the harvesting machine of claim 1, wherein the at least one link (54) includes a first actuator having a variable length (50) (See Para. 18), and wherein the position of the linkage system (52, 54, 58, 60, 64) is controlled by the position of the at least one crank arm (56) about the crank arm axis and the variable length of the first actuator (50) (See Para. 18).

Regarding Claim 10, Roth discloses the harvesting machine of claim 8, wherein the at least one link (54) is pivotally coupled to the at least one crank arm (56) and to at least one of the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) and the connecting link (64) of the first linkage.

Regarding Claim 11, Roth discloses the harvesting machine of claim 10, wherein the linkage system (52, 54, 58, 60, 64) includes a second linkage (See Fig. 2, forward side linkage of num. 60) having a second rocker arm (60) coupled to the first rocker arm (structure between 54 and 52, see annotated Fig. 2 above) and pivotally coupled to the (12) and a second connecting link (See Fig. 2, rearward side linkage of num. 60)   pivotally coupled to the second rocker arm (60) that is configured to interface with the plunger (42).

Regarding Claim 14, Roth discloses a harvesting machine, comprising: a main frame (12); a drive mechanism (40) coupled to the main frame, the drive mechanism having at least one crank arm (56) that is rotatable about a crank arm axis (See Para. 18); a plunger (42) movable along a longitudinal axis in a compression chamber between a de- stroked position and a stroked position that is located rearward of the de-stroked position along the longitudinal axis (See Para. 18); and a linkage system (52, 54, 58, 60, 64) that couples the plunger (42) to the main frame (12) and is coupled to the at least one crank arm (56), wherein the linkage system (52, 54, 58, 60, 64) includes a first linkage having a control arm (structure between 54 and 52, see annotated Fig. 2 above) pivotally coupled to the main frame (12) (See Para. 18) at one end thereof (See Fig. 1, Num. 52) and pivotally coupled to a connecting link (64) at another end thereof arranged opposite the one end (See Fig. 2, Num. 54), wherein the connecting link (64) directly contacts the plunger (42), and wherein the control arm (structure between 54 and 52, see annotated Fig. 2 above) includes a slot that extends between the one end and the another end over at least half of an entire length of the control arm (See annotated Fig. 2 below), wherein a position of the plunger (42) along the longitudinal axis is controlled at least in part by the linkage system (52, 54, 58, 60, 64), and wherein a position of the linkage system (52, 54, 58, 60, 64) is controlled by a position of the at least one crank arm (56) about the crank arm axis (See Para. 18).

    PNG
    media_image2.png
    710
    834
    media_image2.png
    Greyscale


Regarding Claim 16, Roth discloses the harvesting machine of claim 14, wherein the first linkage includes a control coupler (See Fig. 2, linkage of num. 54) to couple the at least one crank arm (56) to the control arm (structure between 54 and 52, see annotated Fig. 2 above), and wherein the control coupler (See Fig. 2, linkage of num. 54) is movable in a slot formed in the control arm (structure between 54 and 52, see annotated Fig. 2 above) in response to rotation of the at least one crank arm (56) about the crank arm axis (See Para. 18).

Regarding Claim 17, Roth discloses the harvesting machine of claim 16, wherein the linkage system (52, 54, 58, 60, 64) includes a second linkage (See Fig. 2, forward side linkage of num. 60) having a second control arm (60) pivotally coupled to the main frame (12) and a second connecting link (See Fig. 2, rearward side linkage of num. 60) pivotally coupled to the second control arm (60) that is configured to interface with the plunger (42).

Regarding Claim 18, Roth discloses the harvesting machine of claim 17, wherein the at least one crank arm (56) includes a first crank arm (forward side of 56) and a second crank arm (rearward side of 56), the first crank arm (forward side of 56) is coupled to the control arm (structure between 54 and 52, see annotated Fig. 2 above) of the first linkage  by the control coupler (See Fig. 2, linkage of num. 54) of the first linkage, and the second crank arm (rearward side of 56) is coupled to the second control arm (60) of the second linkage by a second control coupler (See Fig. 2, rearward side linkage of num. 60) of the second linkage.

Regarding Claim 19, Roth discloses the harvesting machine of claim 18, wherein the second control coupler (See Fig. 2, rearward side linkage of num. 60) is movable in a slot formed in the second control arm (60) in response to rotation of the second crank arm (rearward side of 56) about the crank arm axis (See Para. 18).

Regarding Claim 20, Roth discloses a harvesting machine, comprising: a main frame (12); a drive mechanism (40) coupled to the main frame (12), the drive mechanism (40) having at least one crank arm (56) that is rotatable about a crank arm axis (See Para. 18); a plunger (42) movable along a longitudinal axis in a compression chamber between a de- stroked position and a stroked position that is located rearward of the de-stroked position along the longitudinal axis (See Para. 18); a linkage system (52, 54, 58, 60, 64) that couples the plunger (42) to the main frame (12), wherein the linkage system (52, 54, 58, 60, 64) includes a first linkage having a rocker arm (structure between 54 and 52, see annotated Fig. 2 above) pivotally coupled to the main frame (12) (See Para. 18) at one end thereof (See Fig. 1, Num. 52) and pivotally coupled to a connecting link (64) at another end thereof arranged opposite the one end (See Fig. 2, Num. 54), wherein the connecting link (64) directly contacts the plunger (42), wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) is separate from the at least one crank arm (56) and extends from the main frame (12) to the connecting link (64), and wherein the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) is not extendable or retractable (length of structure between 54 and 52 (excluding actuator 50) has fixed length, ie: this length does not extend/retract) (actuator 50 extends and retracts slidably along this structure’s fixed length) (See Para. 18); and at least one link (50, 54) that couples the linkage system (52, 54, 58, 60, 64) to the at least one crank arm (56), the at least one link (50, 54) having a variable length (See Para. 18), wherein a position of the plunger (42) along the longitudinal axis is controlled at least in part by the linkage system (52, 54, 58, 60, 64), and wherein a position of the linkage system (52, 54, 58, 60, 64) is (56) about the crank arm axis and the variable length of the at least one link (50, 54) (See Para. 18).

Regarding Claim 21, Roth the harvesting machine of claim 20, wherein the linkage system (52, 54, 58, 60, 64) includes a second linkage (linkage of 60) having a second rocker arm (60) coupled to the first rocker arm (structure between 54 and 52, see annotated Fig. 2 above), wherein the second rocker arm (60) is coupled to the main frame (12) at one end thereof and pivotally coupled to a second connecting link (62) of the second linkage (linkage of 60) at another end thereof arranged opposite the one end (See Fig. 2) (See Para. 18), and wherein the second connecting link (62) directly contacts the plunger (42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13, 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth.
Regarding Claim 12, Roth discloses the harvesting machine of claim 11.
Roth is silent wherein the at least one link includes a second actuator having a variable length, and wherein the position of the linkage system is controlled by the position of the at least one crank arm about the crank arm axis and the variable length of the second actuator.
Roth discloses the claimed invention except for the actuator (50) being composed as one part.  It would have been obvious to one having ordinary skill in the art at the time the 

Regarding Claim 13, Roth discloses the harvesting machine of claim 12, wherein the at least one crank arm (56) includes a first crank arm (forward side of 56) and a second crank arm (rearward side of 56), the first actuator (50) is pivotally coupled to the first crank arm (forward side of 56) and to each of the rocker arm (structure between 52 and 54, see annotated Fig. 2 above) and the connecting link (64) of the first linkage, and the second actuator (50) is pivotally coupled to the second crank arm (rearward side of 56) and to each of the second rocker arm (60) and the second connecting link (linkage of 60) of the second linkage (See Fig. 2, linkage of num. 60).


Regarding Claim 22, Roth discloses the harvesting machine of claim 21, wherein the at least one link (50, 54) includes first actuator (50) having a variable length (See Para. 18), and wherein the position of the linkage system (52, 54, 58, 60, 64) is controlled by the position of the at least one crank arm (56) about the crank arm axis and the variable lengths of the first actuator (50).
Roth is silent wherein the at least one link includes a second actuator having a variable length, and wherein the position of the linkage system is controlled by the position of the at least one crank arm about the crank arm axis and the variable length of the second actuator.
Roth discloses the claimed invention except for the actuator (50) being composed as one part.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the actuator as two separate parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.

Regarding Claim 23, Roth discloses the harvesting machine of claim 22, wherein the at least one crank arm (56) includes a first crank arm (forward side of 56) and a second crank arm (rearward side of 56), wherein the first actuator (50) is pivotally coupled to the first crank arm (forward side of 56) and to each of the rocker arm (structure between 54 and 52, see annotated Fig. 2 above) and the connecting link (64) of the first linkage, and wherein the second actuator (50) is pivotally coupled to the second crank arm (rearward side of 56) and to each of the second rocker arm (60) and the second connecting link (62) of the second linkage (linkage of 60) (Para. 18).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725